People v Brown (2021 NY Slip Op 07436)





People v Brown


2021 NY Slip Op 07436


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, AND BANNISTER, JJ.


1059 KA 19-01453

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vRICHARD BROWN, DEFENDANT-APPELLANT. 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (THOMAS M. LEITH OF COUNSEL), FOR DEFENDANT-APPELLANT.
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (DARIENN P. BALIN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Onondaga County Court (Matthew J. Doran, J.), rendered July 15, 2019. The judgment convicted defendant upon his plea of guilty of criminal possession of a controlled substance in the third degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the fourth degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of, inter alia, criminal possession of a weapon in the second degree (Penal Law § 265.03 [3]). Contrary to defendant's contention, County Court properly determined that his statement at the precinct was attenuated from his allegedly illegal arrest (see United States v Cobb, 182 F3d 933, *3 [10th Cir 1999]; United States v Edmondson, 791 F2d 1512, 1515-1516 [11th Cir 1986]; People v Bradford, 15 NY3d 329, 333-334 [2010]; see also Rawlings v Kentucky, 448 US 98, 110 [1980]). The court thus properly refused to suppress that statement (see Bradford, 15 NY3d at 333-334).
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court